ACCEPTED
                                                                                           03-15-00294-CV
                                                                                                   5431844
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     5/27/2015 12:12:05 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                    CAUSE NO. D-1-GN-13-000241
DEYDRA STEANS                      §    IN THE DISTRICT COURT
     Petitioner                    §                     FILED IN
                                                  3rd COURT OF APPEALS
                                   §                   AUSTIN, TEXAS
  V.                               § OF TRAVIS COUNTY,          TEXAS
                                                  5/27/2015 12:12:05 PM
                                   §                  JEFFREY D. KYLE
MANOR INDEPENDENT                  §                       Clerk
SCHOOL DISTRICT                    §
     Defendant                     §
                                   §
                                   §         200th JUDICIAL
            DISTRICT



  APPELLEE’S MOTION TO EXTEND TIME TO FILE RESPONSE TO
              APPELLANT’S MOTION TO STAY
  Appellee Deydra Steans asks the court to extend the time to file her brief.
                                   A. Introduction

  1. Appellant is Manor Independent School District.

  2. Appellee is Deydra Steans.

  3. The deadline to file this response is May 26, 2015.

  4. The parties have agreed to this motion.

                            B. Argument and Authorities

  5. The Court has authority under TRAP 55.7 and 10.5 to extend the time to file

     the brief.

  6. Appellee requests an additional 30 days to file her brief.

  7. No extension has been granted to extend the time to file Appellee’s brief.
   8. Appellant needs additional time because the parties have engaged in

      settlement negotiations and the parties believe the matter has settled. A

      preliminary mediator proposal has been approved by both sides and the

      parties are attempting to finalize a settlement agreement.

                                    C. Conclusion

   9. Because the parties have resolved the matter and need time to finalize a

      settlement it is necessary to extend the time for the response to the

      outstanding motion.

                                        D. Prayer
10. For these reasons Appellee asks the Court to grant an extension of time to file

her brief until June 26th, 2015.

                                       Respectfully submitted,
                                       POTTER BLEDSOE, LLP

                                       By:    /s/ Gary L. Bledsoe
                                                    Gary L. Bledsoe
                                                    State Bar No. 02476500
                                                    gbledsoe@potterbledsoe.com
                                                    Harry G. Potter III
                                                    hpotter@potterbledsoe.com
                                                    State Bar No. 16175300
                                                    Alondra Johnson
                                                    ajohnson@potterbledsoe.com
                                                    State Bar No. 24087801
                                                    316 W. 12th Street
                                                    Austin, Texas 78701
                                                    (512) 322-9992 Telephone
                                                    (512) 322-0840 Fax
                      CERTIFICATE OF CONFERENCE
      I certify that I have conferred with Jennifer Powell by telephone and e-mail

and she has agreed and is unopposed to Appellee’s Motion to Extend Time to File A

Response to Appellant’s Motion to Stay.



                                               /s/ Gary L. Bledsoe
                                              Gary Bledsoe



                         CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing instrument has

been forwarded to the following parties via e-mail/e-service, United States certified

mail and/or via facsimile on this 26th day of May 2015.


Jennifer A. Powell
Eichelbaum, Wardell, Hansen, Powell & Mehl, P.C.
4201 Parmer Lane, Suite A100
Austin, Texas 78727
512/476-9944
512/472-2599 fax
jpowell@edlaw.com
cc:nbn@edlaw.com
Attorneys for Defendant
                                           /s/ Gary L. Bledsoe
                                        Gary Bledsoe